 



EXHIBIT 10.Q
(SKYWORKS LOGO) [a37655a3765500.gif]
FY08 Executive Incentive Plan

1.   Purpose: The FY08 Executive Incentive Plan (the“FY08 Plan”) is designed to
reward key management employees for achieving certain financial and business
objectives.   2.   Plan Period: The FY08 Plan covers the period from
September 29, 2007 through September 26, 2008.   3.   Eligibility: This program
applies to the Chief Executive Officer and his direct reporting senior
executives. Other key employees may be added based upon the recommendation of
the Chief Executive Officer and subsequent approval of the Compensation
Committee. Those employees not covered by this plan may be eligible for other
programs established by Skyworks.   4.   Incentive Targets: Participants are
eligible to earn a percentage of their base salary for attaining certain
performance objectives. Nominal, target and stretch incentive awards have been
established as follows (shown as a percentage of the participant’s base salary):

                              Incentive At   Incentive At   Incentive Name  
Nominal   Target   At Stretch
CEO
    30 %     100 %     200 %
CFO, VP Sales, Business Unit General Managers, VP Ops
    20 %     60 %     120 %
Other VPs
    20 %     50 %     100 %
Special Participants
    10 %     40 %     80 %

5.   FY08 Metrics: The performance metrics for FY08 are as follows:

1st Half — Financial

                          Metric   Nominal   Target   Stretch
Revenue
  REDACTED   REDACTED   REDACTED
Gross Margin
  REDACTED   REDACTED   REDACTED
Operating Income ($)
  REDACTED   REDACTED   REDACTED
Cash
  REDACTED   REDACTED   REDACTED

 



--------------------------------------------------------------------------------



 



2nd Half — Financial1

                          Metric   Nominal   Target   Stretch
Revenue
  REDACTED   REDACTED   REDACTED
Gross Margin
  REDACTED   REDACTED   REDACTED
Operating Income ($)
  REDACTED   REDACTED   REDACTED
Cash
  REDACTED   REDACTED   REDACTED

The quality metric for FY07 will focus on drivers of our Six Sigma initiative.
Performance periods are semi-annual. The individual metrics above are for normal
operations and any extraordinary events and/or charges will be brought to the
Compensation Committee for review and approval.
Metrics will be weighted based on corporate performance for FY08 as follows:
1st Half

                                      Sales   GMs   Ops   Other
Revenue Growth
    30 %   30% (BU)     20 %     20 %
Gross Margin
    30 %   30% (BU)     40 %     20 %
Operating Income ($)
    20 %     20 %     20 %     40 %
Cash
    10 %     10 %     10 %     10 %
Quality
    10 %     10 %     10 %     10 %

2nd Half

                                      Sales   GMs   Ops   Other
Revenue Growth
    40 %   40% (BU)     30 %     30 %
Gross Margin
    20 %   20% (BU)     30 %     20 %
Operating Income ($)
    20 %     20 %     20 %     30 %
Cash
    10 %     10 %     10 %     10 %
Quality
    10 %     10 %     10 %     10 %

 

1   Preliminary. To be updated after second quarter

2 of 3 
FY08 EIP



--------------------------------------------------------------------------------



 



6.   How the Plan Works: Upon completion of the first six months of the Fiscal
Year, the Chief Executive Officer will provide the Compensation Committee with
recommendations for incentive award payments to the named participants of the
plan. The Committee will review the recommendations and approve the actual
amount to be paid to each participant. The Committee will rely upon the CEO for
the appropriate distribution of the authorized incentive pool. The same process
will occur for the second six months of the Fiscal Year. All incentive award
payments, if earned, for a Fiscal Year will be paid by the following
December 15th.

7.   Administration: Actual performance between the Nominal and Target metrics
will be paid on a linear sliding scale beginning at the Nominal percentage and
moving up to the Target percentage. The same linear scale will apply for
performance between Target and Stretch metrics. In order to fund the incentive
plans and insure the overall Company’s financial performance, the following
terms apply.

  •   No incentive award will be paid unless the Company meets its Nominal
operating income goal after accounting for any incentive award payments.     •  
Payout for the first six month performance period will be capped at 80% of
earnings with 20% being held back until the end of the fiscal year based on
sustained performance.     •   Skyworks’ CEO, subject to approval by the
Compensation Committee, retains discretion to award below nominal or above
Stretch.     •   Any payout shall be conditioned upon the Participant’s
employment by the Company on the date of payment; provided, however, that the
Compensation Committee may make exceptions to this requirement, in its sole
discretion, including, without limitation, in the case of a participant’s
termination of employment, retirement, death or disability.

8.   Taxes: All awards are subject to federal, state, local and social security
taxes. Payments under this Plan will not affect the base salary, which is used
as the basis for Skyworks’ benefits program.

9.   Amendments: The Company reserves the right to amend or terminate the FY08
Plan at any time in its sole discretion.

3 of 3 
FY08 EIP